Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Omoruyi Osula Reg3 67,605 on 02/18/2022.

The application has been amended as follows: 
Claim 19 is now read as below:
19.     (Currently Amended) The method of claim 16, wherein the plurality of magnetic sheets are inserted between the two half-shafts or two short-circuit discs in such a way that the at least one locking device of each magnetic sheet of the plurality of magnetic sheets cooperate with its adjacent magnetic sheet of the plurality of magnetic sheets so as to immobilize each magnetic sheet of the plurality of magnetic sheets along a radial and/or tangential direction relative to its 
wherein each magnetic sheet of the plurality of magnetic sheets includes at least one locking device intended to cooperate with an adjacent magnetic sheet so as to prevent a relative displacement of the magnetic sheet relative to its adjacent the magnetic sheet. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.